Case 1:16-cr-20549-RNS Document 1446 Entered on FLSD Docket 11/15/2019 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 16-CR-20549-SCOLA/Otazo-Reyes (s)(s)(s)

   UNITED STATES OF AMERICA

   vs.

   PHILIP ESFORMES,

         Defendant.
   ________________________________________/

   GOVERNMENT’S SENTENCING MEMORANDUM IN SUPPORT OF RESTITUTION
     AND MEANINGFUL FINANCIAL PUNISHMENT FOR ESFORMES’ CRIMES

          For over a decade, Philip Esformes funded his lavish lifestyle with the money he stole from

   taxpayers. He bought himself a Ferrari and a $360,000 watch, bribed a basketball coach, lined his

   pockets, and kept his corrupt businesses afloat, all with taxpayer dollars.          The taxpayers,

   meanwhile, paid for health care services that were not needed, were ordered by corrupt doctors,

   and only continued because Esformes bribed a state regulator to look the other way. Esformes

   has remained steadfast in his refusal to disclose his assets and therefore the extent to which

   Esformes enriched himself with taxpayer funds, and otherwise, is still unknown. Esformes’

   sentence must reflect the financial benefit he received and the financial harm he caused.

          This Court ruled earlier, in calculating loss from this offense for Sentencing Guidelines

   purposes, that Esformes is responsible for a loss with a paid amount of around $4.9 million. We

   objected to that figure, and respectfully still believe it is vastly understated. But what matters for

   present purposes is that the Court is not bound by that number in calculating restitution or

   forfeiture. Esformes can, and must, compensate the federal health care programs he victimized,

   relinquish his ill-gotten gains, and fund the cost to the Government of his sentence of

   imprisonment. To achieve these results, the Government asks the Court to order the following:
Case 1:16-cr-20549-RNS Document 1446 Entered on FLSD Docket 11/15/2019 Page 2 of 8



   1) restitution in the amount of $207,474,897, to be paid to the Center for Medicare and Medicaid

   Services (“CMS”); and 2) a $38,700,795 forfeiture money judgment.

                                         BACKGROUND

          Esformes is in a position to pay back the money he stole from the Centers for Medicare

   and Medicaid Services (“CMS”), and the Government justifiably has invested considerable time

   and resources into making sure he does so. Despite the Government’s best efforts, however, the

   full extent of Esformes’ wealth still remains unknown. Although askedto provide a fulsome asset

   disclosure to the United States Probation Office during the preparation of the Presentence

   Investigation Report (“PSI”) in the criminal case, it is the Government’s understanding that

   Esformes has yet not done so. Similarly, in the companion civil case freezing Esformes’ assets,

   Esformes provided a six page list of assets that fails to assign any monetary value to most of the

   listed assets. See EX A. Many of these assets could be valuable. For example, Esformes enjoys

   a watch collection that is without a doubt high end, has a roughly 30 percent ownership interest in

   nursing homes in northern Florida, and owns a hospital in the Miami area.

          Here is a summary of the estimated value of some the assets that are known to the

   Government at this time:

              •   $21,247,069: amount being held in escrow by CMS as part of the payment
                  suspension on his skilled nursing homes
              •   $7,449,556: approximate value of Esformes’ known interests in his businesses that
                  have been sold
              •   $10,940,381.83: approximate value of equity in Esformes’ residences
              •   $4,305,217.82: approximate amount in bank accounts restrained by the Indictment
              •   $360,000: purchase price of the watch restrained by the Indictment
              •   $52,800: purchase price of the Hermes Birken identified in the Indictment




                                                   2
Case 1:16-cr-20549-RNS Document 1446 Entered on FLSD Docket 11/15/2019 Page 3 of 8



                                              ARGUMENT

   I.        The Court Should Order Esformes to Pay Restitution in the Amount of $207,474,897.

             The sentence imposed in this case should include an order of restitution to CMS in the

   amount of $207,474,897. This amount equals the amount that Medicare and Medicaid paid

   Esformes’ SNFs and ALFs after he falsely certified that he was not paying or receiving kickbacks. 1

   As the Government previously argued at length, Esformes also received this Medicare and

   Medicaid money as result of services that were not rendered and/or not needed, services that were

   ordered by corrupt physicians on the take, and service that only took place because Esformes

   bribed a state regulator to make sure his corrupt nursing homes kept their licenses. The amount of

   sheer profit Esformes extracted from these payments - $66,599,879 – speaks for itself. Esformes

   spent an extraordinary amount of the ill-gotten Medicare and Medicaid money on himself, not on

   his patients.

             Further, Esformes has not shown that he entitled to an offset against his required restitution

   for services that were ordered because doctors were bribed or otherwise not needed or given. No

   such offset is justified where, as here, there is a pervasive absence of legitimate physicians

   prescribing legitimate services. See United States v. Moran, 778 F.3d 942, 985 (11th Cir. 2015)

   (“Because the district court found that Biscayne Milieu did not render proper PHP treatment,

   defendant Dr. Kushner has shown no evidence that the services he allegedly provided can

   somehow offset his restitution amount.”). Indeed, Esformes’ leading referral source, Arnaldo

   Carmouze, pleaded guilty to referring patients to him for unnecessary services in exchange for

   bribes. To be sure, not a single one of Esformes’ referring physicians have stood behind the

   referrals to his facilities and Esformes certainly cannot meet his burden to show that the services


   1
       This corresponds to a billed amount of $344,527,850.


                                                        3
Case 1:16-cr-20549-RNS Document 1446 Entered on FLSD Docket 11/15/2019 Page 4 of 8



   were medically necessary and entitle him to an offset here. See also United States v. Bane, 720

   F.3d 818, 828 (11th Cir. 2013) (“Bane must offer evidence about what goods or services he

   provided that were medically necessary and the value of them to receive an offset.”).

           Esformes argued that that his restitution should be the same as the paid amount the Court

   determined when calculating his sentencing Guidelines range.                But different standards and

   different considerations govern the determination of intended loss for calculating a Sentencing

   Guidelines range as opposed to computing actual loss for purposes of restitution.                     Those

   differences are critical here, because a restitution award at or below the $4.9 million Guidelines

   loss figure determined by this Court would be, in our view, unconscionably at odds with the facts. 2

   Compare U.S. Sentencing Guidelines Manual § 2B1.1 cmt. n. 3(A) (2002), with 18 U.S.C.A. §

   3663A(b)(1) (West 2000 & Supp.2007). Binding Eleventh Circuit precedent is crystal clear that

   a district court’s restitution order does not have to be the same as its Guidelines loss calculation.

   See, e.g., United States v. Souffrant, 517 F. App’x 803, 827 (11th Cir. 2013) (“The amount of loss

   arrived at for sentencing purposes ‘does not necessarily equal the amount of restitution to be paid

   because a defendant’s culpability will not always equal the victim’s injury.’”) (citing United States

   v. Huff, 609 F.3d 1240, 1247 (11th Cir. 2010)); United States v. Patterson, 595 F.3d 1324, 1327

   (11th Cir. 2010) (“While the Mandatory Victims Restitution Act requires a judge to order

   restitution to compensate the full amount of each victim’s losses, it does not require restitution to

   match the loss figure used for sentencing.”); United States v. Barnette, 10 F.3d 1553, 1556 (11th

   Cir. 1994) (“Damages measure the amount of compensable loss a victim has suffered. Restitution,


   2
     The loss number used for sentencing was also based on an incorrect factual premise. Esformes claimed
   that less than 1 percent of the patients at Harmony and Oceanside had psychiatric diagnoses, and that the
   same percentage should be applied across the board at all his facilities to determine loss. In reality, eight
   percent of the patients had suspect diagnosis codes (4 percent were psychiatric codes and the remaining 4
   percent were for gait disturbance/muscle wasting) and Medicare paid $37,221,156 based on those suspect
   diagnosis codes.

                                                        4
Case 1:16-cr-20549-RNS Document 1446 Entered on FLSD Docket 11/15/2019 Page 5 of 8



   by contrast, is an equitable remedy, subject to the general equitable principle that it is granted to

   the extent and only to the extent that justice between the parties requires.”) (internal citations

   omitted).

           For example, when awarding restitution the Court must also consider the expenses incurred

   by the Government in the investigation or prosecution of Esformes’ offense. See 18 U.S.C. §

   3663A(b)(1) (the Mandatory Victim Restitution Act provides that, in all cases, a victim must be

   reimbursed “for . . . expenses incurred during participation in the investigation or prosecution of

   the offense.”). 3   Here, the government incurred substantial expenses on the part of the agents,

   prosecutors, paralegals, and contract employees tasked with investigating and prosecuting the

   wide-ranging and complex fraud scheme masterminded by Esformes. Those expenses must be

   taken into account when awarding restitution.

           We recognize that restitution may often be equal to or even below loss for Guidelines

   purposes, but as the case law makes clear, that is not always the situation, and there is no

   prohibition on a court using a higher number for restitution. See United States v. Keller, 236 F.

   App’x 274, 276 (9th Cir. 2007) (the defendant “fails to identify any authority that makes it

   improper for a district court to show leniency with respect to determining a defendant’s prison

   sentence but not with respect to awarding restitution”). Simply put, this Court has the authority to

   find that the actual loss to the victims from Esformes’ criminal conduct, for purposes of restitution,

   is a higher figure than the number it used for calculating the Guidelines range. The Court noted

   that the loss amount was “highly conservative” for the purposes of sentencing, but the Court has



   3
     United States v. Wells, 873 F.3d 1241, 1270 (10th Cir. 2017) (“And we have specifically recognized that
   the government's investigatory costs can constitute actual losses subject to restitution,” for example,
   upholding a restitution order of $300 for the services of a law enforcement officer in investigating damage
   to archaeological sites).


                                                       5
Case 1:16-cr-20549-RNS Document 1446 Entered on FLSD Docket 11/15/2019 Page 6 of 8



   the discretion to rely on the “evidence that would support a higher number than that” for the

   purposes determining the victims’ loss. Tr. 9/12/19 at 51. The idea of Esformes only paying $4.9

   million (or less) in restitution is indefensible in light of the financial harm he caused to taxpayers.

   This Court can, and should, order restitution of $207,474,897. 4

   II.     Esformes Should Pay a $38,700,795 Forfeiture Money Judgment Regardless of
           Restitution.

           The Government has filed a separate motion asking the Court to impose a forfeiture money

   judgment against the Defendant for $38,700,795, pursuant to 18 U.S.C. § 982(a)(1) and Fed. R.

   Crim. 32.2(b)(2)(A). See DE1372. We do not need to repeat those arguments here, but to be clear:

   this proposed forfeiture amount, equaling the sum that Esformes personally received from

   Medicare and Medicaid during the scheme, should not be reduced by any restitution ordered by

   the Court.5 See United States v. Hoffman-Vaile, 568 F.3d 1335, 1344–45 (11th Cir. 2009)

   (rejecting the defendant’s argument that the forfeiture should be reduced by the restitution she

   paid, noting that “although this might appear to be a double dip, restitution and forfeiture serve




   4
      Claims by counsel for Esformes to release assets to counsel’s bank account instead of CMS should be
   rejected. Esformes has enjoyed multiple counsel of choice since the day of his arrest and there is no basis
   in the Sixth Amendment or case law interpreting it that supports Esformes’ contention that his counsel
   should receive additional funds out of money that should be going back to the taxpayers. This is especially
   the case given that Esformes’ current counsel of choice has not, and cannot, show that there is a need to
   pay fees out of the frozen assets. See Luis v. United States, 136 S. Ct. 1083, 1093 (2016) (“[I] our view,
   insofar as innocent (i.e., untainted) funds are needed to obtain counsel of choice, we believe that the Sixth
   Amendment prohibits the court order that the Government seeks.”) (emphasis added). Indeed, by way of
   example, in the first two months after Esformes’ indictment alone, Esformes’ father paid $400,000 to Black,
   Srebnick, Kornspan & Stumpf, P.A., and the firm has continued to receive payments for the representation.
   See DE220. The Sixth Amendment in no way justifies Esformes’ counsel keeping two years of legal fees
   to themselves, refusing to disclose the total amount that they have been paid, and then requiring the
   taxpayers to foot their outstanding bills (that have already been covered by Esformes’ father).
   5
     The Government proved during the Bifurcated Forfeiture Proceeding that this amount is a conservative
   sum of money equal in value to the property traceable to the property involved in the Defendant’s money
   laundering offenses.

                                                        6
Case 1:16-cr-20549-RNS Document 1446 Entered on FLSD Docket 11/15/2019 Page 7 of 8



   different goals” (internal citations omitted)). Esformes should be forced to disgorge all “dishonest

   profits,” in addition to making Medicare and Medicaid whole. Id. (internal citations omitted).

           In considering these issues, the Court should also bear in mind that it fined Esformes $0,

   presumably in anticipation of a very significant restitution and forfeiture award. Esformes could

   have been fined $250,000 per count of conviction6 – plus the costs of his incarceration and

   supervision. See United States v. Price, 65 F.3d 903, 907 (11th Cir. 1995) (affirming the court’s

   imposition of a fine of $880,752.40, comprised of $250,000 plus costs of incarceration and

   supervision). According to the PSI, the expected cost of Esformes’ twenty years of incarceration

   is $36,300 per year (totaling $726,000) and the expected cost of his three years of supervised

   release is $4,369 (totaling $13,107). The Court could have asked Esformes to foot the bill of his

   own incarceration and supervision upon release. Id. at 907 (“[T]he uniform practice of fining

   criminals on the basis of their individualistic terms of imprisonment -- an indicator of the actual

   harm each has inflicted upon society -- is a rational means to assist the victims of crime

   collectively.” (citing United States v. Hagmann, 950 F.2d 175, 187 (5th Cir. 1991)); see also 18

   U.S.C. §3572(a)(6) (providing that courts in deciding upon a fine can consider “the expected costs

   to the government of any imprisonment, supervised release, or probation component of the

   sentence”). It is our preference that Esformes pay money back to the taxpayers as restitution and

   forfeiture, but the Court should not forget that Esformes would have been subject to, and for sure

   with his massive ill-gotten wealth been able to pay, a substantial fine.




   6
      Because Esformes was convicted of 20 counts, the statutory maximum fine is $5 million. The PSI
   incorrectly notes that the fine is twice the pecuniary gain or loss. Here, in the absence of a jury finding of
   that amount of pecuniary gain or loss, the maximum penalty per count is $250,000. See. Bane, 720 F.3d at
   830.

                                                         7
Case 1:16-cr-20549-RNS Document 1446 Entered on FLSD Docket 11/15/2019 Page 8 of 8



                                        CONCLUSION

          To compensate the victims of his crimes and punish Esformes financially, the Government

   asks the Court to order the following: 1) restitution in the amount of $207,474,897, to be paid to

   the CMS; and 2) a $38,700,795 forfeiture money judgment.



   Dated: November 15, 2019                            Respectfully submitted,

                                                       ROBERT ZINK, CHIEF
                                                       CRIMINAL DIVISION, FRAUD SECTION
                                                       U.S. DEPARTMENT OF JUSTICE

                                                       ARIANA FAJARDO ORSHAN
                                                       UNITED STATES ATTORNEY

                                                       /s/ Elizabeth Young
                                                       Elizabeth Young (FL Bar #A5501858)
                                                       James V. Hayes
                                                       Trial Attorneys
                                                       Allan Medina
                                                       Chief, Health Care Fraud Unit
                                                       Elizabeth.Young@usdoj.gov
                                                       United States Department of Justice
                                                       Criminal Division, Fraud Section
                                                       1400 New York Avenue, N.W.
                                                       Washington, D.C. 20005
                                                       Telephone: (202) 262-7650



                                   CERTIFICATE OF SERVICE

          I hereby certify that, on November 15, 2019, a true and correct copy of the foregoing was

   filed and served on all counsel of record via the CM/ECF system.



                                                /s/ Elizabeth Young
                                                Trial Attorney




                                                   8
